                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION

UNITED STATES OF AMERICA

                v.                                           CASE NO. 1:19cr00016

INDIVIOR INC. (a/k/a Reckitt Benckiser
     Pharmaceuticals Inc.) and
INDIVIOR PLC


               JONES DAY’S STATEMENT OF REVIEW OF REDACTIONS

        Per the Court’s September 12, 2019 Order (Dkt. #141), each of the undersigned attorneys

at Jones Day, counsel for Indivior Inc. and Indivior PLC, states that they have reviewed the public

docket in this matter and no Jones Day attorney has filed any redacted document in this matter

under his or her CM/ECF account.


 Dated: September 13, 2019                           Respectfully submitted,




 /s/ Georgina N. Druce                            /s/ James M. Gross
 Georgina N. Druce (admitted pro hac vice)        James M. Gross (admitted pro hac vice)
 Jones Day                                        Jones Day
 250 Vesey Street                                 250 Vesey Street
 New York, NY 10281-1047                          New York, NY 10281-1047
 (212) 326-3421                                   (212) 326-3733
 gdruce@jonesday.com                              jgross@jonesday.com




 /s/ Leigh A. Krahenbuhl                          /s/ James P. Loonam
 Leigh A. Krahenbuhl (admitted pro hac vice)      James P. Loonam (admitted pro hac vice)
 Jones Day                                        Jones Day
 77 West Wacker Drive                             250 Vesey Street
 Chicago, Illinois 60601                          New York, New York 10281
 (312) 269-1524                                   (212) 326-3808
 lkrahenbuhl@jonesday.com                         jloonam@jonesday.com


                                               -1-
23059/1/9012022v1
 /s/ Peter J. Romatowski                         /s/ James R. Wooley
 Peter J. Romatowski (admitted pro hac vice)     James R. Wooley (admitted pro hac vice)
 Jones Day                                       Jones Day
 51 Louisiana Avenue NW                          901 Lakeside Avenue
 Washington, D.C. 20001                          Cleveland, OH 44114-1190
 (202) 879-7625                                  (216) 586-7345
 pjromatowski@jonesday.com                       jrwooley@jonesday.com


 Counsel for Defendants




                                               -2-
23059/1/9012022v1
                                CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

filing and uploading to the CM/ECF system, which will send notification of such filing to all

counsel of record, on this 13th of September, 2019.



                                                /s/ James R. Wooley
                                                James R. Wooley
                                                Counsel for Defendants




                                               -3-
23059/1/9012022v1
